Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 1 of 23




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


  Case No. 1:19-cv-03266-RM-STV

  MARSH USA INC., a Delaware corporation,

  Plaintiff,

  v.

  COBBS ALLEN CAPITAL, LLC, a Delaware limited liability company,

  Defendant.


         MARSH USA INC.’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS
            PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)


          Plaintiff Marsh USA Inc. (“Marsh”) responds to Defendant Cobbs Allen Capital, LLC’s

  (“CAC,” “Cobbs Allen” or “Defendant”) Rule 12(b)(6) motion to dismiss [Dkt. 19] as follows.

                                     I.      INTRODUCTION

          Defendant’s Motion ignores the facts actually pled in Marsh’s Complaint, misstates facts

  found in the Complaint, and introduces new alleged “facts” not contained within the Complaint.

  The new facts are not subject to judicial notice. The Motion could and should be denied for that

  reason alone.

          But should the Court forgive Cobbs Allen for adding facts, ignoring facts, failing to honor

  the inferences to which Marsh is entitled at the pleading stage, and misreading yet other facts, and

  perform the analysis called for under Rule 8 (i.e., determining whether the actual allegations, as

  pled, allege a cause of action) it will find that Marsh’s Complaint sets forth in a plain, straight-

  forward manner, how Defendant improperly conducted a scheme to damage Marsh by stealing
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 2 of 23




  Marsh’s employees and confidential and trade secret information. CAC did this by encouraging

  and assisting Marsh’s employees in violating their restrictive covenants with Marsh (and, in some

  cases, with Marsh’s predecessor-in-interest for those agreements, JLT Specialty Insurance

  Services, Inc. (“JLT”)).

         Besides misappropriating Marsh’s trade secrets and confidential information, Cobbs Allen

  in a very calculated way worked through Marsh/JLT employees who had already transferred their

  loyalty to CAC, but who were purporting to still work for Marsh/JLT, to solicit employees in

  violation of those employee’s restrictive covenants with Marsh. Rather than respond to these

  allegations, Defendant contends that it cannot understand the allegations against it or respond

  meaningfully because the Complaint lacks certain facts. But none of the issues raised by Defendant

  have merit. All of the facts necessary for Defendant to respond are set forth in the Complaint, and

  are known to Defendant (or could be easily determined in discovery). Defendant’s Motion is

  nothing more than an effort to avoid explaining—and answering for—their demonstrable improper

  actions. Accordingly, Defendant’s Motion should be denied.

                                    II.     LEGAL STANDARD

         The purpose of a Rule 12(b)(6) motion to dismiss is to test “the sufficiency of the

  allegations within the four corners of the complaint after taking those allegations as true.” Mobley

  v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994). “The Court’s function on a Rule 12(b)(6) motion

  is not to weigh potential evidence that the parties might present at trial, but to assess whether the

  plaintiff’s complaint alone is legally sufficient to state a claim for which relief may be granted.”

  Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999) (citation

  omitted).


                                                    2
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 3 of 23




         To withstand a Rule 12(b)(6) motion, “a complaint must contain enough allegations of fact

  ‘to state a claim to relief that is plausible on its face.’” Robbins v. Oklahoma, 519 F.3d 1242, 1247

  (10th Cir. 2008) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). All facts pled in

  the complaint are presumed to be true, and are viewed in the light most favorable to the plaintiff.

  Shero v. City of Grove, Okla., 510 F.3d 1196, 1200 (10th Cir. 2007). Further, the court draws all

  reasonable factual inferences in favor of the non-moving party. Ridge at Red Hawk, L.L.C. v.

  Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (citing Twombly, 550 U.S. at 544). The complaint

  need only “plead sufficient facts, taken as true, to provide ‘plausible grounds’ that discovery will

  reveal evidence to support the plaintiff’s allegations.” Shero, 510 F.3d at 1200. “A claim has facial

  plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

  inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

  678 (2009). Put another way, the complaint need only give fair notice of what the claim is and the

  grounds upon which it rests.

                                        III.    ARGUMENT

  A.     Defendant’s Motion Is Based On Improper Allegations Outside The Scope Of The
         Pleadings And Not Subject To Judicial Notice.

         As an initial matter, Defendant’s Motion is heavily based on facts not contained within the

  pleadings and inappropriate for consideration in a motion to dismiss. See Motion to Dismiss

  (“MtD”) at pp. 2-4 (making numerous claims, not contained in the Complaint, about Marsh,

  Marsh’s employees and their motivations). Such statements are outside the four corners of the

  Complaint, and are not contained in any document subject to judicial notice. Accordingly, they are

  irrelevant to Defendant’s Motion and should not be considered. Mobley, 40 F.3d 337, 340.

         Similarly, Defendant’s Motion contains numerous citations to findings contained in the

                                                    3
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 4 of 23




  memorandum order and opinion on the plaintiff’s motion for a preliminary injunction in the case

  of McGriff Seibels & Williams, Inc. v. Sparks, No. 2:19-cv-1196-ACA, 2019 WL 4600051 (N.D.

  Ala., Sept. 23, 2019) (the “McGriff opinion”). Importantly, Marsh is not a party to that case and it

  has, therefore, never had an opportunity to litigate the issues that Cobbs Allen claims have already

  been determined in the McGriff action. That is why Marsh brought this action.

          Defendant contends that the findings in the McGriff action are subject to judicial notice

  because they are the “records” of another court on a matter that bears on the disposition of the case

  at hand. See MtD at p. 2, fn. 1. Defendant is incorrect. While the existence of judicial records is

  subject to judicial notice, the facts or evidence presented in those records are not subject to judicial

  notice unless they are, of course, not subject to reasonable dispute. U.S. v. Boyd, 289 F.3d 1254,

  1258 (10th Cir. 2002); Horton v. Davis, 2015 WL 7294815, *2 (D. Colo., Nov. 19, 2015) (taking

  judicial notice of the existence of other judicial filings, but refusing to take judicial notice of the

  truth of any facts contained in those filings); Tobey v. Chibucos, 890 F.3d 634, 648 (7th Cir. 2018)

  (noting that although courts routinely take judicial notice of the existence of actions in other courts,

  they may take judicial notice of factual findings only if the facts are not subject to reasonable

  dispute).

          Here, the factual findings in the McGriff opinion are absolutely subject to dispute. To begin

  with, Marsh was and is not a party to that action. Those facts, therefore, are not preclusive in this

  action. Parklane Hosiery Co., Inc. v. Shore, 439 U.S. 322, 328, fn 7 (1979) (“It is a violation of

  due process for a judgment to be binding on a litigant who was not a party or a privy and therefore

  has never had an opportunity to be heard.”)

          Moreover, those facts remain in dispute in the McGriff action itself, given that they were


                                                     4
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 5 of 23




  findings made solely for the purpose of determining whether to grant preliminary relief. Thus,

  they are not final in any sense, but only what the court finds to be “likely” given the contours of

  the Rule 65 proceedings that forms the basis for the McGriff preliminary injunction ruling. Schrier

  v. University of Co., 427 F.3d 1253, 1258 (10th Cir. 2005) (holding that pursuant to Rule 65 a

  party need only show a substantial likelihood of success to obtain a preliminary injunction.) It is

  also currently under appeal with the Eleventh Circuit (Case No. 19-14208. 1 Accordingly, the

  opinion is not subject to judicial notice, and Defendant’s arguments based on “facts” from it should

  be completely ignored. This creates an insurmountable problem for Cobbs Allen. It has so

  thoroughly incorporated those “facts” into its Motion that they cannot be separated back out. The

  Court should not have to attempt this feat to correct Cobbs Allen’s fatal deficiencies even if it were

  even possible to so with precision. Instead, the Court should simply deny the motion due to Cobbs

  Allen’s failure to carry its burden of demonstrating that the operative facts –and the inferences that

  go along with those operative facts—are insufficient to meet the requirements of Rule 8.

  B.     Misappropriation Of Trade Secrets.

         Marsh’s claim for misappropriation, as set forth in its Complaint, is very straightforward.

  Marsh alleges that the employees who left Marsh/JLT for CAC took with them trade secrets

  belonging to Marsh, including customer and prospective customer lists, and strategy and analysis

  information related to those customers. See, e.g., Complaint at ¶¶ 17, 38, 51, 61. Defendant ignores

  these allegation, and takes out-of-context incomplete snippets from the Complaint to make the




  1
    Marsh’s Complaint refers to sworn testimony of certain CAC officers, such as Paul Sparks. See,
  e.g., Complaint at ¶¶ 45-46. Marsh is not seeking judicial notice of the transcripts of that
  testimony, but rather offers them as an admission on the part of CAC.

                                                    5
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 6 of 23




  generic argument (supported by equally generic and inapplicable case law) that the Complaint

  lacks sufficient facts to apprise Defendant of the claims against it. None of Defendant’s arguments

  have merit.

                 1.      The Complaint Sufficiently Pleads Facts Supporting Marsh’s Claims
                         For Misappropriation Of Trade Secrets.

                         a.     Marsh Is Not Obligated To, But Certainly Can, Name Names

         Defendant appears to contend that Marsh’s claim is insufficiently pled because Marsh does

  not state who stole Marsh’s trade secrets. MtD at p. 8. This is false. The Complaint alleges that

  the employees who departed Marsh/JLT for Defendant took Marsh’s trade secrets, and that they

  did so with Defendant’s encouragement and assistance. See Complaint ¶¶ 30 (alleging that CAC

  encouraged and assisted the departing employees in taking Marsh’s trade secrets), 37 (alleging that

  Defendant permitted these employees to bring Marsh’s confidential and trade secret information

  with them to Defendant), 60-61 (alleging that Defendant misappropriated Marsh’s trade secrets by

  acquiring them from Marsh’s former employees), 69-70 (same).

         While it is true that the names of these employees are not all listed in the Complaint, there

  is no requirement that they must be. Marsh wished to avoid publicly naming each of these

  individuals, as this is a dispute primarily between Marsh and Cobbs Allen, but Marsh certainly

  can provide those names if needed.

         That said, Cobbs Allen seems unable to point to any case law to support its argument that

  Rule 8 requires the naming of names. Rather, as Defendant admits, the purpose of a complaint is

  merely to give the defendant fair notice of the claims against it. MtD at p. 8 (citing Tennille v.

  Western Union Co., 751 F. Supp. 2d 1168, 1170 (D. Colo. 2010) [denying motion to dismiss

  conversion claims]).


                                                   6
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 7 of 23




         What is more, Defendant is well-aware of the identities of these individuals who stole

  Marsh’s trade secrets. They employ those individuals.          Indeed, the Complaint alleges that

  Defendant specifically targeted these individuals, in part because of their knowledge of Marsh’s

  trade secret information. Complaint at ¶ 30 (alleging that CAC engaged in a “systematic campaign

  to organize a mass exodus of employees from Marsh to CAC.”)

         Notably, Cobbs Allen’s made-for-litigation assertion that it doesn’t know the identities of

  the individuals is patently inconsistent with what Cobbs Allen’s lawyers said when counsel were

  engaged in discussions before Marsh filed suit. Specifically, when Marsh raised with Defendant

  its concerns that these employees had stolen Marsh’s trade secrets prior to filing this Complaint,

  Defendant responded that it had investigated the matter and instructed these specific employees to

  comply with their obligations to Marsh/JLT, and was satisfied that no misconduct had occurred.

  Ex. 1 (October 14, 2019 Letter from Cobbs Allen’s counsel.) Perhaps this is a matter of Cobbs

  Allen’s out-of-state counsel not speaking with Cobbs Allen’s Colorado counsel who investigated

  the matter, and who was able to represent that he spoke to the right people such that he was satisfied

  that no wrongdoing occurred. Cobbs Allen cannot now claim it has no idea who Marsh is referring

  to after apparently understanding the issue well enough to speak with them while conducting the

  so-called investigation prior to the Complaint being filed.

                         b.      Marsh Has Sufficiently Identified Trade Secrets

         Defendant also contends that the trade secrets themselves are not identified. MtD at p. 8.

  Again, this ignores the actual pleadings in the Complaint. Marsh identifies, as trade secrets, its

  client and prospective client information, consisting of “contact information and confidential and

  proprietary strategies and analysis regarding decision makers at those clients/prospective clients.”



                                                    7
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 8 of 23




  Complaint at ¶ 17. Marsh also identified as trade secrets information about the unique insurance

  contracts negotiated by JLT Specialty. Id. at ¶ 18. Specifically, the Complaint noted that these

  contracts incorporated information about the “clients’ businesses, the customers’ preferences, and

  the insurers’ willingness to structure insurance policies that match the clients’ needs[,]” as well as

  information about the clients’ preferences and aversions to specific contract structures. Id.

         It is well-established that both customer/prospective customer lists and business strategies

  and analysis can constitute trade secrets. See, e.g., Hertz v. Luzenac Group, 576 F. 3d 1103, 1113-

  14 (10th Cir. 2009) (“Colorado recognizes that a customer list can be a trade secret under the

  UTSA…..we read the broad language of the UTSA as including both actual and prospective

  customer lists, since both can be of value to the owner.”); Executive Consulting Group, LLC v.

  Baggot, 2018 WL 1942762, *7-8 (D. Colo., April 25, 2018) (finding that client lists, customer

  contact lists, and customer information are protectable trade secrets); Network Telecomms., Inc. v.

  Boor-Crepeau, 790 P.2d 901, 901-03 (Colo. App. 1990) (trade secret protection exists for

  customer information, compiled by the employer, which provides the employer with “a significant

  business advantage”); R & D Bus. Sys. v. Xerox Corp., 152 F.R.D. 195, 197 (D. Colo. 1993)

  (party’s “parts and supplies sources, research and development efforts, market strategy, and

  customer lists” constituted trade secrets under Colorado law); Xantrex Tech., Inc. v. Advanced

  Energy Indus., Inc., No. 07-cv-02324-WYD-MEH, 2008 WL 2185882, *18 (D. Colo. 2008)

  (“Detailed customer information is a trade secret.”); Mattern & Assocs., L.L.C. v. Seidel, 678 F.

  Supp. 2d 256, 266 (D. Del. 2010) (customer contact list, client proposals, requests for proposal,

  client requirements, and various items associated with employer’s business methods qualified for

  trade secret protection under Delaware Uniform Trade Secrets Act).


                                                    8
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 9 of 23




             Marsh’s Complaint also establishes that this information is a trade secret. In the Tenth

  Circuit, courts use a six factor test to determine whether or not information constitutes a trade

  secret: (1) the extent to which the information is known outside the business; (2) the extent to

  which it is known to those inside the business, i.e., by the employees; (3) the precautions taken by

  the holder of the trade secret to guard the secrecy of the information; (4) the savings effected and

  the value to the holder in having the information as against competitors; (5) the amount of effort

  or money expended in obtaining and developing the information; and (6) the amount of time and

  expense it would take for others to acquire and duplicate the information. Harvey Barnett, Inc. v.

  Shidler, 338 F.3d 1125, 1129 (10th Cir. 2003)

             Here, the Complaint establishes that Marsh’s customer/prospective customer lists and

  business strategies and analysis constitute trade secrets.       The Complaint alleges that this

  information was developed at Marsh and is not known outside of Marsh. Complaint at ⁋⁋ 21-22.

  It further details Marsh’s efforts to keep the information secret, including through the use of

  confidentiality agreements for its employees and by storing the information on password protected

  systems. Id. at ⁋⁋ 22-29. The Complaint also details why this information is valuable to Marsh

  and how Marsh would be damaged if it were known to its competitors. Id. at ⁋⁋ 24, 59, 67. Finally,

  the Complaint alleges that the information was created by Marsh at significant expense and over

  the course of many years. Id. at ⁋ 57. Accordingly, the Complaint pleads the existence of trade

  secrets.

                           c.      Marsh Has Sufficiently Alleged Intentional Misappropriation

             Cobbs Allen next argues that Marsh fails to sufficiently allege a scheme to take Marsh’s

  trade secrets. MtD at p. 8. Again, not so. While it is true, at this preliminary stage, Marsh does not



                                                     9
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 10 of 23




  know all the details of Defendant’s scheme to acquire Marsh’s trade secrets (to be sure, that is

  what discovery is for), the Complaint sets forth specific facts showing Defendant’s

  misappropriation. The Complaint first details how Defendant conducted the scheme to steal

  Marsh’s employees and the information they possessed, including:

        CAC’s pattern and practice of conducting such schemes against its competitors, including

         against McGriff Seibels & Williams, Inc. (Complaint at ¶ 31);

        CAC’s admission that it arranged a meeting between then JLT employees and McGriff

         employees in June 2019, the purposes of which was for these employees to solicit each

         other (in violation of their contractual obligations to Marsh) and facilitate their transfer to

         CAC (Complaint ¶¶ 32-34);

        CAC had already recruited, and was using former JLT employees to solicit Marsh

         employees, in early April 2019 (Complaint ⁋⁋ 44-45);

        For example, CAC had apparently recruited former Marsh employee Andre Eichenholtz,

         and was working with him to undermine Marsh prior to his departure from Marsh,

         (Complaint ¶¶ 49-54).

  These facts show that Defendant was not merely engaged in the normal recruiting of employees.

  It was engaged in a detailed plan to damage Marsh and steal Marsh’s business by taking key

  employees and information. Because of the unique nature of JLT’s customers and their needs, the

  employees and information were both crucial components for Defendant to steal that business for

  themselves. The scheme was directed by Defendant, and the departing employees were in close

  contact with and acting in concert with each other, and with Defendant, at all relevant times.

         After setting forth this important context, the Complaint details the specific facts showing


                                                   10
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 11 of 23




  Defendant’s misappropriation of Marsh’s information. Specifically, the Complaint alleges that a

  forensic inspection of the departing employees’ electronic devices showed that many of the

  employees engaged in similar patterns of taking electronically stored information, including the

  apparent transfer of critical Marsh information onto USB storage devices, coupled with the

  deletion of information from Marsh’s systems to cover their tracks. Complaint at ¶ 38.

         In other words, these employees were taking information from Marsh that would assist

  them in stealing Marsh’s clients, and then trying to cover their tracks by attempting to delete the

  evidence of their downloading of electronically stored information. Many of the employees (who

  were in close contact with each other) resigned at the same time or within mere days of each other,

  and had planned these departures to inflict maximum damage to Marsh’s business. Id. at ¶ 35.

         This, coupled with setting up a meeting for the now former Marsh employees to recruit

  each other, at a minimum, creates the inference that Defendant was directing the efforts to steal

  Marsh’s information and that the former Marsh employees were acting in concert with each other

  on Cobbs Allen’s behalf. The Complaint details that these employees actually have used Marsh’s

  information to steal Marsh’s clients, as shown in part by their rapid acquisition of Marsh’s clients,

  even though these clients had highly specific requirements and preferences given the unique nature

  of each insurance contract in the specialty insurance industry. Id. at ¶ 39. Accordingly, Marsh has

  sufficiently pled that Defendant planned, directed, and executed the plan to steal Marsh’s trade

  secrets, including by directing Marsh’s employees to steal that information from Marsh’s systems.

                 2.      Marsh’s Complaint Alleges Specific Facts Showing That Defendant
                         Took And Used Marsh’s Information.

         Defendant contends that Marsh is asking this Court to adopt a theory of “strict liability”

  for trade secret claims. MtD at pp. 9-10. It is unclear how Defendant arrived at this theory because

                                                   11
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 12 of 23




  the Complaint contains no such argument. The term “strict liability” does not appear anywhere in

  the Complaint. As set forth above, Marsh’s claim is based on specific facts showing that CAC was

  working in concert with Marsh/JLT employees for many months and assisting those employees to

  take Marsh’s information and breach their contractual relationships with Marsh. Those employees

  then, in a coordinated manner designed to inflict maximum harm to Marsh, left Marsh for CAC,

  and forensic evidence shows that they took Marsh’s information with them on the way out. That

  is not “strict liability.”

          Defendant alternatively argues that Marsh is pursuing a theory of inevitable disclosure,

  which, according to Defendant, is prohibited under Colorado and federal law. MtD at pp. 10-11.

  Neither statement is correct.

          Defendant cites no case law for the proposition that claims for inevitable disclosure are

  barred under the DTSA. Rather, Defendant refers to Section 1836(b)(3)(A)(i)(I) of the DTSA.

  However, Section 1836(b)(3)(A)(i)(I) contains no such prohibition. That section lists one of the

  circumstances under which a plaintiff can seek an injunction under the DTSA. It provides that a

  plaintiff can obtain an injunction to prohibit actual or threatened misappropriation, but that to the

  extent the injunction places conditions on the employment of a person, the injunction shall be

  based on evidence of threatened misappropriation and “not merely on the information the person

  knows.” Id. In other words, the section merely limits the terms of an injunction that may be

  awarded when a plaintiff succeeds on a claim for misappropriation or threatened

  misappropriation. It has nothing to do with the pleading standards or evidentiary requirements for

  proving misappropriation or threatened misappropriation. Notably, no similar language is used

  with regard to any other remedies available under the DTSA. Thus, if the DTSA was meant to bar


                                                   12
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 13 of 23




  the inevitable disclosure doctrine, it would have created a clear rule prohibiting inevitable

  disclosure with respect to all forms of relief available under the DTSA.

         Thus, contrary to Defendant’s contention, courts have approved claims under the DTSA

  based on a theory of inevitable disclosure. For example, in Molon Motor and Coil Corp. v. Nidec

  Motor Corp., 2017 WL 1954531 (N.D. Ill., May 11, 2017), defendant moved to dismiss plaintiff’s

  claim for misappropriation under the DTSA specifically on the grounds that the claim was based

  on a theory of inevitable disclosure. The court rejected the argument and denied the motion to

  dismiss, noting that, plaintiff alleged that the defendant went to work for a competitor in a similar

  capacity as he had worked for plaintiff and had connected a thumb drive to his computer before

  terminating his employment with plaintiff, which was sufficient to allege misappropriation under

  the DTSA. Id. at * 5-6. Accordingly, even if Marsh were pursuing a theory of inevitable disclosure,

  such claims are permissible under the DTSA. To be sure, the key allegations that were found

  sufficient in Molon Motor are only a portion of the allegations Marsh has made here: work in a

  similar capacity plus downloading of electronically stored information.

         The result is similar under Colorado law. Defendant claims that “No Colorado court has

  ever allowed a claim for inevitable disclosure of trade secrets.” MtD at p. 10. What Defendants

  omit is that Colorado courts have not rejected a theory of inevitable disclosure either, and instead

  have suggested that it is permissible. Even in the cases cited by Defendant, the court declined to

  reach the issue. See Xantrex Tech. Inc. v. Adv. Energy, Inc., 2008 WL 2185882, *19 (D. Colo.,

  May 23, 2008) (“I find that it is unnecessary for me to determine whether or not the Colorado

  legislature intended to recognize the inevitable disclosure doctrine. It is clear that the Colorado

  legislature intended to recognize something less than actual misappropriation of a trade secret as


                                                   13
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 14 of 23




  appropriate for injunctive relief within the framework of the statute.”)

         In any event, Marsh’s allegations go beyond merely alleging inevitable disclosure. Rather,

  as set forth above, Marsh has set forth specific facts to show that: (1) Defendant encouraged and

  facilitated Marsh/JLT employees to take information; (2) that the employees actually did take

  Marsh’s information (as shown, in part, through forensic evidence); and (3) that Defendant is now

  using that information.

         Notably, the Complaint establishes that a key part of Defendant’s scheme was to target

  specific Marsh/JLT employees with knowledge of unique, complex insurance arrangements with

  specific customers, and with knowledge of the specific preferences and aversions of these

  customers. Complaint at ¶ 18. The information about those customer relationships, including the

  strategy and analysis related to those customers, is a Marsh trade secret. Id. at ¶¶ 20-22. Defendant

  targeted Marsh’s employees, and then worked closely with them as they executed a coordinated

  departure from Marsh. The forensic evidence shows that these employees took Marsh trade secret

  information related to these customers with them before leaving for CAC. Id. at ¶ 38. The fact that

  many of these employees employed similar patterns of misconduct with their computers shows

  that they were doing so in a coordinated fashion, at the direction of Defendant. Further, the fact

  that Defendant has actually acquired so many of these customers in such a short period of time

  further shows that Defendant is using the trade secrets it acquired from Marsh. Starting from

  scratch, Defendant never could have acquired these customers so quickly (nor even known to

  pursue them in the first place, or how to pursue them).

         Accordingly, Marsh’s Complaint is not limited to a theory of inevitable disclosure. But

  even if the Court were to determine that Marsh’s claims are limited to a theory of inevitable


                                                   14
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 15 of 23




  disclosure, such claims are not prohibited under either the DTSA or UTSA.

  C.      The Complaint Properly Alleges Tortious Interference With Contract
          As with the rest of its motion, Defendant ignores the actual content of Marsh’s Complaint

  in moving to dismiss Marsh’s claim for tortious interference with contract.

                          a.    Marsh Sufficiently Identified The Contractual Provisions That
                                Were Interfered With
          Defendant contends that Marsh has not identified any contract provision that was interfered

  with. It is as though Cobbs Allen drafted the motion without actually reading the Complaint. The

  Complaint alleges that the employees who left JLT/Marsh for CAC had agreements with

  Marsh/JLT containing “non-disclosure provisions” which prohibited them from “using or

  disclosing trade-secret and other confidential information except for legitimate business reasons”

  and which required them to “return all confidential company information in their possession at the

  end of their employment.”2 Complaint at ¶ 25.
          The Complaint further identifies contractual provisions which “prohibit them from

  improperly recruiting certain employees and soliciting or servicing certain clients.” Id. The

  Complaint identifies “separation agreements” affirming those obligations when their employment

  ended. Id. at ¶ ¶ 26, 47.

          The Complaint also alleges that Marsh “had or acquired contracts with former employees

  of Marsh and JLT Specialty USA who have departed for CAC Specialty. These contracts contained

  provisions requiring the employees to maintain the confidentiality of trade secrets and confidential

  information, provisions requiring the employees to return Marsh’s and JLT Specialty USA’s

  information at the end of their employment, provisions prohibiting the solicitation of Marsh’s and


  2
   Defendant again contends it does not know who these individuals are, but that is nonsense.
  They are employed by Defendant, and Marsh identifies them as former employees who were
  specifically targeted by CAC for months. And Cobbs Allen has admitted under oath to setting
  up the meeting in Denver to have them recruit each other.

                                                   15
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 16 of 23




  JLT Specialty USA’s employees during the course of their employment, and provisions restricting

  the solicitation of clients and prospective clients.” Id. at ¶ 73. Further, the Complaint alleges that

  CAC knew of these contracts. Id at ¶ 74.

         Accordingly, the Complaint identifies the contracts and the specific provisions of those

  contracts at issue. The actual contracts can, of course, be filed with the Court if the Court requires

  the naming of names. But there is simply no requirement that they be attached to the Complaint

  in order to satisfy Rule 8, because Rule 8 is about making allegations, not about attaching proof.

         Defendant’s citation to Cunningham Lindsey U.S. Inc. v. Crawford & Company, 2018 WL

  6307865 (D. Colo., Dec. 3, 2018) is not on point. The plaintiff in Cunningham merely cited to a

  wide array of various contracts with various, unidentified customers, and generally alleged that the

  defendant interfered with them. Here, however, Marsh has pointed to specific provisions

  (protecting disclosure or misuse of information and prohibiting solicitation of coworkers) that were

  interfered with.
                         b.      Marsh Sufficiently Alleged Interference With The Provisions It
                                 Identified

         Defendant alleges that the Complaint does not allege any interference with the above-

  identified contractual provisions. MtD at pp. 15-16. Specifically, Defendant contends that the

  Complaint does not identify any “wrongful means” employed by Defendant to interfere with these

  contracts. Id. Once again Defendant ignores the actual allegations in the Complaint.

         Contrary to Defendant’s argument, “wrongful means” covers a broad range of conduct.

  While wrongful means includes, as Defendant notes, “physical violence, fraud, civil suits, and

  criminal prosecutions” (MtD at p. 16), it is not limited to those categories of misconduct. Rather,

  the term “wrongful,” “includes any conduct that is itself capable of forming the basis of liability

  for the actor.” Energex Enterprises, Inc. v. Anthony Doors, Inc., 250 F. Supp. 2d 1278, 1285-86

  (D. Colo. 2003) (“Numerous courts have also recognized that a competitor's interference with



                                                    16
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 17 of 23




  another's prospective business relations through independently actionable conduct such as

  misappropriation of trade secrets or breach of a confidentiality agreement between the parties

  constitutes “wrongful conduct” defeating the competitor's privilege.”)

         Defendant’s citation once again to Cunningham Lindsey, 2018 WL 6307865 is not on point.

  In Lindsey, the plaintiff merely alleged, in a vague and conclusory fashion, that the defendant had

  encouraged the plaintiff’s employees to resign and plaintiff’s customers to switch their business to

  defendant. Here, by contrast, Defendant engaged in independently wrongful conduct, including

  misappropriation of Marsh’s trade secrets (as set forth above) and by aiding and abetting the

  departing employees in breaching their fiduciary duties to Marsh (as set forth below). Defendant

  took affirmative steps to assist the departing employees in breaching their non-solicitation

  provisions, including by arranging a meeting for these employees to solicit each other (in violation

  of their contracts). Complaint at ¶ 32. Defendant also took direct action, through current and former

  Marsh employees to solicit Marsh’s employees in violation of their contractual and fiduciary duties

  to Marsh. Id. at ⁋⁋ 41-53, 78-80.

  D.     The Complaint Properly States a Claim for Aiding and Abetting a Breach of
         Fiduciary Duties.

         Finally, Defendant closes its eyes to the allegations in Marsh’s Complaint supporting

  Marsh’s claim for aiding and abetting breaches of loyalty and fiduciary duty.

                         a.      The Identities Of The Employees Redux

         Defendant repeats its argument that it does not know who breached their duties to Marsh,

  claiming that “Marsh includes no identifying information or allegations as to who these people

  are[.]” MtD at p. 17. This, again, is false. The Complaint states, “As employees of Marsh and JLT

  Specialty, the employees who left for CAC Specialty, including Mr. Rice and Mr. Eichenholtz,

  owed Marsh and JLT Specialty USA an undivided duty of loyalty to act with the utmost good faith


                                                   17
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 18 of 23




  and in the best interest of Marsh and JLT Specialty USA. The senior employees owed a fiduciary

  duty.” Complaint at ¶ 78. Two of these individuals are specified by name, and the rest are employed

  by Defendant. As set forth in the Complaint, Defendant specifically targeted these individuals and

  was coordinating with them during the relevant period. Defendant knows who these individuals

  are, and even if it does not it could easily discern their identity. Defendant has fair notice of the

  claims against it, and cannot bury its head in the sand to manufacture a pleading defect.

         Next, unable to deny that at least two of the individuals at issue were identified by name

  (gutting the argument that they do not know any of the individuals’ identities), Defendant tries to

  eliminate those individuals from consideration by arguing that the “allegations against Messrs Rice

  and Eichenholtz will be tested in arbitration.” MtD at p. 17. However, as even Defendant

  acknowledges (in the very next paragraph), Marsh’s claims are against CAC, not Messrs Rice and

  Eichenholtz. Marsh’s claims against CAC are not subject to arbitration. Whether or not separate

  claims against those individuals would be subject to arbitration is irrelevant.

                         b.      Marsh Has Sufficiently Alleged That Defendant Was A
                                 Knowing Participant

         Defendant is also incorrect in contending that Marsh has not set forth facts showing that

  Defendant was a “knowing participant” in a breach of fiduciary duty. MtD at p. 18 (citing Alvarez

  LLC v. Blazar Tech. Solutions, LLC, 2019 WL 3505952, *2 (D. Colo., July 16, 2019), which denied

  defendant’s motion for summary judgment on plaintiff’s breach of fiduciary duty claim, and noted

  that knowledge of wrongdoing can be inferred through circumstantial evidence). Defendant

  contends that the only allegation made by Marsh on this point is that Defendant “hosted a meeting

  involving JLT employees and employees of another insurance broker (McGriff, Seibels &

  Williams) where there was supposedly discussion about employees of both companies joining

                                                   18
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 19 of 23




  CAC Specialty.” MtD at p. 18.

         This is wrong in two respects. It is an incorrect characterization of Marsh’s pleadings,

  which (based on a sworn admission from Defendant in the McGriff lawsuit) alleges that this

  meeting was not just hosted, but arranged by Defendant, that the attendees’ airfare and lodging

  were paid by Defendant, and that the purpose of this meeting was for these employees to solicit

  each other to join Defendant, which is exactly what happened. Complaint, ¶¶ 32-34.3 Hosting a

  meeting which has the purpose of having employees solicit each other while still employees of

  Marsh sufficiently alleges that Cobbs Allen was a knowing participant in the employees unlawful

  solicitation of each other.

         But beyond that, the Complaint also alleges that the Cobbs Allen executives met to discuss

  designing a “platform” that would be attractive to Marsh’s employees while one of the Cobbs Allen

  executives was still working for Marsh. Complaint at ⁋⁋ 45-46. The Complaint also alleges that



  3
    Defendant also contends that it cannot be held responsible for these actions because it did not
  exist at the time. It makes this claim by referring to a finding in the McGriff order, which as set
  forth above is not subject to judicial notice, and therefore inappropriate for consideration.
  Horton, 2015 WL 7294815, at *2. Further, that order does not state when CAC became a legal
  entity. The Complaint alleges that CAC was indeed in operation in May 2019, such that it had
  already recruited Mr. Rice and that Defendant and Mr. Rice were speaking openly of their
  business to third parties. Complaint, ¶ 46.

   It is odd that Defendant’s argument suggests that Mr. Denson and/or Paul Sparks should be
  personally liable for those actions since they apparently were not acting on behalf of Cobbs
  Allen. If that is the case, Marsh can certainly amend its Complaint to make Sparks and Denson
  Defendants in their individual capacities if they were not acting on behalf of a corporate entity.

  But while those individuals may apparently, according to Cobbs Allen, be personally liable for
  their conduct, Defendant’s argument is only properly suited to a motion for summary judgment.
  Neither the Complaint nor the articles of incorporation relied on by Cobbs Allen establish that
  Cobbs Allen was not in existence at the time individuals like Sparks and Denson were engaging
  in the misconduct described in the Complaint.

                                                   19
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 20 of 23




  Defendant admitted that it was actively discussing Mr. Rice’s transfer to Defendant in April 2019,

  and that by May 2019, Defendant and Mr. Rice were already talking to third parties about their

  venture, even though Mr. Rice was still a JLT employee at the time. Id. at ⁋⁋ 44-45. These

  admissions, made by Defendant’s chairman Paul Sparks, establish that Mr. Rice had already

  transferred his loyalty to Defendant and that Defendant was using Mr. Rice’s position of influence

  within JLT to solicit employees and business, in violation of Mr. Rice’s duties to JLT. Id. at ⁋⁋ 46-

  48. Mr. Spark’s reactions after he accidentally revealed this information show that Defendant knew

  what it was doing was wrong, and needed to be kept secret from JLT. Id. at ⁋ 44 (alleging that Mr.

  Sparks, after accidentally revealing that Mr. Rice’s involvement with Defendant stretched back to

  May 2019, went pale, doubled-over, and stated, “Oh s***…Am I on the record?”)

         In addition to those allegations, the Complaint also alleges that the departing employees

  solicited Marsh’s and JLT’s clients and prospective clients to leave for CAC, and that they did so

  in coordination with Defendant. Complaint, ⁋⁋ 41-54, 81-82. The Complaint sets forth in detail

  how Mr. Rice has been violating his restrictive covenants with Marsh by servicing the same clients

  he serviced at Marsh (whose names are listed in the Complaint as pseudonyms, to protect their

  confidentiality, but which will be disclosed during discovery pursuant to a protective order), and

  that Defendant has refused to take any corrective action about these ongoing breaches. Id. at ⁋⁋

  41-43. In this regard, the duty of loyalty extends beyond the termination of one’s employment.

  Restatement (3rd) of Agency § 8.05. Thus, while certain aspects of the duty of loyalty end at the

  termination of employment, the duty not to compete unlawfully through use or disclosure of the

  former employer’s confidential information continues beyond the conclusion of employment. Id.

         Separately, with regard to Mr. Eichenholtz, the Complaint alleges in detail how Mr.


                                                   20
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 21 of 23




  Eichenholtz held Marsh’s customer relationships hostage as he attempted to negotiate his exit from

  Marsh. Id. at ⁋⁋ 49-52. Specifically, he offered to try to retain a client’s business for Marsh, but

  only if Marsh agreed to release him from his restrictive covenants (among other terms). Notably,

  the customer Mr. Eichenholtz discussed with Marsh is one of the clients for whom Mr. Rice had a

  relationship, and who subsequently left Marsh for Defendant. Id. It is a reasonable inference from

  these facts that Mr. Eichenholtz, and Mr. Rice (who had by this time already transferred his loyalty

  to Defendant without informing JLT that he had done so) were working together in making the

  threat to Marsh, and subsequently leading the business away from Marsh and to Defendant. Id. at

  ⁋⁋ 52-53. This scheme culminated and the customer left Marsh for Defendant when both Mr.

  Eichenholtz and Mr. Rice were working for Defendant, and it is reasonable to infer, in light of the

  other facts discussed above, that the scheme (and the decision to retain the benefit of this illicit

  scheme) were undertaken with Defendant’s knowledge and approval. Id. at ⁋ 53.

         Accordingly, the Complaint sets forth numerous ways in which Defendant aided and

  abetted in breaches of the duty of loyalty and fiduciary duty.

                                       IV.     CONCLUSION

         By adding facts that are not subject to judicial notice, ignoring the lion’s share of the

  allegations actually found in the Complaint, and selectively taking only portions of allegations and

  then reading them out of context, Cobbs Allen fails to carry its burden of establishing that the

  Complaint fails to satisfy Rule 8. The Court should not do that work for Cobbs Allen.

         But should the Court undertake that exhaustive work anyway, it will find that the

  Complaint sets forth specific facts that put Defendant on notice of the claims against it.

  Accordingly, Defendant’s Motion should be denied.


                                                   21
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 22 of 23




         Finally, should the court determine that any allegations are missing, or should the court

  want the naming of names or the attaching of contracts, Marsh can easily do so through a simple

  amendment.

         Respectfully submitted this 14th day of February, 2020.

                                                      s/ Darren E. Nadel
                                                      Darren E. Nadel
                                                      Thomas W. Carroll
                                                      Tommy Postek
                                                      LITTLER MENDELSON, P.C.
                                                      1900 Sixteenth Street, Suite 800
                                                      Denver, CO 80202
                                                      Phone: 303-629-6200
                                                      Fax: 303-629-0200
                                                      Email: dnadel@littler.com
                                                             tcarroll@littler.com
                                                             tpostek@littler.com

                                                      Derek S. Hecht
                                                      LITTLER MENDELSON, P.C.
                                                      2050 Main Street, Suite 900
                                                      Irvine, CA 92614
                                                      Phone: 949-705-3000
                                                      Fax: 949-724-1201
                                                      Email: dhecht@littler.com

                                                      Attorneys for Plaintiff Marsh USA Inc.




                                                 22
Case 1:19-cv-03266-RM-STV Document 39 Filed 02/14/20 USDC Colorado Page 23 of 23




                                     CERTIFICATE OF SERVICE

            I hereby certify that on this 14th day of February, 2020, a true and correct copy of the

  foregoing MARSH USA INC.’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS

  PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6) was filed and served

  via CM/ECF, which will send notice to the following:

           Howard M. Kaplan
           Mark William Premo-Hopkins
           Michael Slade
           Kirkland & Ellis LLP
           300 North LaSalle Street
           Chicago, IL 60654
           Phone: 312-862-3807
           Fax: 312-862-2200
           Email: howard.kaplan@kirkland.com
                  mark.premohopkins@kirkland.com
                  mslade@kirkland.com

           Nicholas William Dowd
           William M. Ojile, Jr.
           Armstrong Teasdale LLP
           4643 South Ulster Street, Suite 800
           Denver, CO 80237
           Phone: 303-575-4003
           Fax: 720-200-0679
           Email: ndowd@armstrongteasdale.com
                  bojile@armstrongteasdale.com

           Attorneys for Defendant

                                                        s/ Elisabeth L. Egan
                                                        Elisabeth L. Egan


  4811-5108-0625.5 059121.1119




                                                   23
